Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite provide to the user one or more publisher content experiences; analyze brand content data; centralizing said brand content data from all existing and new advertising formats into an aggregated advertising platform; presenting to a user content; permit a user to interact with said aggregated advertising platform while remaining in said one or more publisher content
experiences.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are one or more servers each having one or more processors in wired and/or
wireless communication with one or more user devices; said one or more servers operative to; a user interface associated with each of said one or more user devices; a software module operative to; within any of an Augmented Reality and/or Virtual Reality and/or Mixed Reality experience while serving as a gateway for any of said Augmented Reality and/or Virtual Reality and/or Mixed Reality experiences.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-10, 12-20 are not considered directed to any additional non-abstract claim elements. The hardware in claim 2, networks in claim 3, media in claim 5, image recognition in 7 are considered generic.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pribyl (20200226643).
Claims 1, 11. Pribyl discloses a system of embedding brand content, comprising:
one or more servers each having one or more processors in wired and/or
wireless communication with one or more user devices (Fig. 1);
said one or more servers operative to provide to the user one or more publisher
content experiences ([2, 3]);
a user interface associated with each of said one or more user devices ([2]; Figs. 14, 15);
a software module operative to analyze brand content data (see brand at [10]);
said software module centralizing said brand content data from all existing and new advertising formats into an aggregated advertising platform (see brand [10, 27], see brand preferences/tendencies [60]; note advertising virtual reality system description at [56], note in Fig. 1 and [56] that multiple different advertisers are aggregated into the system);
said software module presenting to a user content within any of an Augmented
Reality and/or Virtual Reality and/or Mixed Reality experience while serving as a
gateway for any of said Augmented Reality and/or Virtual Reality and/or Mixed
Reality experiences (Fig. 1; [2, 3, 20]);
said software module active to permit a user to interact with said aggregated
advertising platform while remaining in said one or more publisher content
experiences (Figs. 12, 14; see brand interactions at [10, 27], see brand preferences/tendencies [60]).
Claims 2, 12. Pribyl further discloses the system of Claim 1, where the one or more user devices include smart phones, tablets, laptop computers, wearable computers and devices, and/or desktop computers ([78, 88, 93]).
Claims 3, 13. Pribyl further discloses the system of Claim 1, where the wireless communication technology is 3G, 4G, 5G, LTE, WiFi, and/or as yet undeveloped over the air communication technology ([80]). 
Claims 4, 14. Pribyl further discloses the system of Claim 1, where the publisher content experience includes visual and/or audio media deliverable from a publisher to a user (see publisher at [55]).
Claims 5, 15. Pribyl further discloses the system of Claim 4, where said media deliverable includes reading material, game play, video content, immersive Augmented Reality and/or Virtual Reality and/or Mixed Reality actions, and/or any other virtual or online experience ([3], see game at [10]).
Claims 8, 18. Pribyl further discloses the system of Claim 1, where the platform is operated by the system provider (Figs. 1, 2).
Claims 9, 19. Pribyl further discloses the system of Claim 1, where said content serving as a gateway may be a trigger point for an Augmented Reality and/or Virtual Reality and/or Mixed Reality experience ([3]).
Claims 10, 20. Pribyl further discloses the system of Claim 1, where the experiences are embedded with advertising, metadata associated with advertising, metadata associated with a user, publisher, or content provider, and/or other content (Figs. 12, 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pribyl (20200226643). 
Claims 6, 16. Pribyl does not explicitly disclose the system of Claim 1, where the software module uses an algorithm to analyze brand content data.  However, Pribyl discloses analyzing brand content data ([10, 27]) including brand preferences ([60]) and also using algorithms to analyze what content to display including based on preferences ([67, 95]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Pribyl’s brand preferences and brand analysis to Pribyl algorithms for content to present.  One would have been motivated to do this in order to better presents brand info of interest.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pribyl (20200226643) in view of Antala (20200098001). 
Claims 7, 17. Pribyl does not explicitly disclose the system of Claim 1, where centralizing advertising from captured media content utilizes image recognition technology.  However, Antala discloses VR [24, 30] and also discloses these features ([15, 18, 76]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Antala’s advertising and image recognition to Pribyl’s advertising and preference analysis.  One would have been motivated to do this in order to better analyze ads and preferences.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Spivack, Nguyen discloses significant features for virtual/augmented/mixed reality and brands and advertising;
b) note the other cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/2/22